DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 5/2/2022, in which claims 1, 8, and 15 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
5.1	As per double patent rejection of claims 1, 8, and 15, applicant argues in substance in pages 7 - 8 that the current application is being performed by index server and co-pending application is performed by client device in an online manner.
	Examiner respectfully disagrees.
As previously indicated in the last communication, Examiner understands that the current application is directed to server receiving search input from client device while co-pending application is directed to sending the search query to index server through client devices. The amended does differentiate the invention from each other. As indicated in the previous communication,  the process performed by both applications are the same and devices are required to submit the search query to the server and all others process perform by both systems are the same. Thus, the rejection is maintained. 
5.2	Thus, the rejection is maintained.

Double Patenting
6.	The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of co-pending Application No. 16/589,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to method of answering fuzzy query while the co-pending application is directed to method for making fuzzy search. The process employed by both method are similar and the claimed feature of both process are similar. The claims are not different from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application #: 16/589,931
Application #: 16/589,937
1. A method of answering fuzzy search queries, the method comprising: causing transmission of the salt value input used with a minhash function to one or more client devices: wherein the salt value input is unique to a particular index server; receiving, from the one or more client devices, one or more search indicator values based on one or more characters of a search query, wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into the minhash function with the salt value input; comparing the one or more search indicator values with one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value; and based on the comparison of the one or more search indicator values with the one or more sets of database indicator values, causing the transmission of at least one of the one or more database values to the one or more client devices as a candidate to represent the search query.
1. A method of making online fuzzy search queries,  the method comprising: receiving one or more characters of a search query;  receiving a salt value input used with a minhash function from one or more index servers; wherein the salt value input is unique to a particular index server; generating one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input; causing the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used to generate the at least one of the one or more search indicator values; and receiving one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values and are provided to a user to serve as candidates to represent the search query.
8. An apparatus for answering fuzzy search queries, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: causing transmission of the salt value input used with a minhash function to one or more client devices: wherein the salt value input is unique to a particular index server; receive, from the one or more client devices, one or more search indicator values based on one or more characters of a search query, wherein each search indicator value comprises a digest of the one or more characters of a search query inputted into the minhash function with the salt value input; compare the one or more search indicator values with one or more sets of database indicator values, wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value; and based on the comparison of the one or more search indicator values with the one or more sets of database indicator values, cause the transmission of at least one of the one or more database values to the one or more client devices as a candidate to represent the search query.

10. An apparatus for processing online fuzzy search queries, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: receive one or more characters of a search query;  receive a salt value input used with a minhash function from one or more index servers; wherein the salt value input is unique to a particular index server;3 of 13 generate one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input; cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values and are provided to a user to serve as candidates to represent the search query.
15. A system for answering fuzzy search queries, the system comprising one or more servers, each server comprising at least one processor and at least one non- transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the server to: causing transmission of the salt value input used with a minhash function to one or more client devices: wherein the salt value input is unique to a particular index server; receive, from the one or more client devices a search indicator value based on one or more characters of a search query, wherein the search indicator value comprises a digest of the one or more characters of a search query inputted into the minhash function with the salt value input; compare the search indicator value with a set of database indicator values, wherein the database indicator value in the set of database indicator values corresponds to a database value; and based on the comparison of the search indicator value with the set of database indicator values, cause the transmission of at least one of the one or more database values to the one or more client devices as a candidate to represent the search query.
19. A computer program product for online processing fuzzy search queries comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to: receive one or more characters of a search query;  receive a salt value input used with a minhash function from one or more index servers; wherein the salt value input is unique to a particular index server; generate one or more search indicator values based on the one or more characters of the received search query, each search indicator value based on the salt value input, wherein each search indicator value of the one or more search indicator values comprises a digest of the one or more characters of the search query inputted into the minhash function with the distinct salt value input; cause the transmission of at least one of the one or more search indicator values to one or more index servers corresponding to the salt value input used for a given search indicator value; and receive one or more database values from the one or more index servers, wherein the one or more database values correspond to at least one of the one or more search indicator values and are provided to a user to serve as candidates to represent the search query.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as obvious over Mulayin et al (US 10,237,246 B1), in view of He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers), and further in view of Frank et al (Percival: A Searchable Secret-Split Datastore).
As per claim 1, Mulayin et al (US 10,237,246 B1) discloses,
A method of answering fuzzy search queries (col.1 line 67 and col.2 line 1; “receiving a set of transformed search tokens from a searching client device” and col.16 lines 10 – 20;  “Different embodiments of the message lookup module 509 impose different requirements regarding which tokens must be present before a match is determined to have taken place between the transformed tokens and an encrypted message ……. some embodiments require only one transformed token to correspond to the message (an “OR”); other embodiments require at least some threshold number of percentage of the transformed tokens to correspond to the message”, where  threshold number of match is analogous to “fuzzy search” as claimed.).
the method comprising: causing transmission of the salt value input used with a minhash function to one or more client devices (col.14 lines 23 – 32; “the salt selection module 560 and salt aggregator module 564 of the secure search module 124 of the client device 120 merely receiving the salts from the organization system ….. securely distribute the salts to the requesting modules 560, 564 of the client device”)
receiving, from the one or more client devices, one or more search indicator values based on one or more characters of a search query (col.18 lines 43 – 45; “secure search module 124 sends 670 all of the transformed token/salt combinations for delivery to the communication server”).
wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into the minhash function with the salt value input (col.18 lines 40 – 44; “secure search module 124 transforms 662 all of the possible search token/salt combinations by applying the same transformation T as described above with respect to the token transformation module”, thus, search token/salt combination are analogous to “search query character and salt value as claimed). 
comparing the one or more search indicator values with one or more sets of database indicator values (col.16 lines 2 – 5; “when a user performs a message search, the user's client device 120 sends transformed tokens that correspond to the user's specified search to the communication server” and col.18 lines 46 – 50; “communication server 100 identifies 672 all of the messages that match, e.g., as described above with respect to the message lookup module 509, where the set of all transformed token/salt combinations from step 662 serve as the set of transformed tokens to search for in the search index”).
 wherein each database indicator value in the one or more sets of database indicator values corresponds to a database value (col.1 lines 62 – 65; “communication server comprises storing a search index, comprising, for each of a plurality of messages: an encrypted form of the message, and a set of transformed tokens”).
and based on the comparison of the one or more search indicator values with the one or more sets of database indicator values (col.18 lines 46 – 50; “communication server 100 identifies 672 all of the messages that match, e.g., as described above with respect to the message lookup module 509, where the set of all transformed token/salt combinations from step 662 serve as the set of transformed tokens to search for in the search index”).
causing the transmission of at least one of the one or more database values to the one or more client devices as a candidate to represent the search query (col.18 lines 52 – 53; “communication server 100 sends 674 the set of matching messages for delivery to the client device”).
	Mulayin discloses transformation search character and salt value but does not specifically disclose transformation is done by minhash, that is, wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into the minhash function with the salt value input.
	However, He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each search indicator value comprises a digest of the one or more characters of the search query inputted into the minhash function with the salt value input (Section 3.3, pg.8 #7; “user enters s’, t and keywords w10 , w20 ,. . . , ww’ to be retrieved, randomly selects t” 2 Z_p and calculates Y = (gr)t”. For each keyword wi to be searched, the user calculates the fingerprint value of the keyword wi by using the keyword fingerprint generation algorithm MinHash (s’, wi)” and pg.9 Section 3.2; “fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.
	Neither Mulayin nor He specifically disclose wherein the salt value input is unique to a particular index server.
	However, Frank et al (Percival: A Searchable Secret-Split Datastore)  in an analogous art discloses,
wherein the salt value input is unique to a particular index server (pg.4 col.2 lines 9 – 10; “HSM then performs one more salted hash using the query server’s unique salt” and col.5 col.1 line 47; “Each query server has a single, unique salt”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate secret-split datastore searching of the system of Frank into transformation of tokenize search of  the system of Mulayin and minhash function of the system of He to reduce the risk of insider threat and removes the issues surrounding key management.





As per claim 2, the rejection of claim 1 is incorporated and further Mulayin et al (US 10,237,246 B1) discloses,
further comprising generating a digest for at least one of the one or more database values based on the salt value input ( col.1 lines 47 – 48; “selecting a salt value for the set of tokens; transforming the tokens using the selected salt value”).

As per claim 3, the rejection of claim 2 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein each database indicator value of the set of database indicator values comprises a digest of the database value inputted into a minhash function with the same salt value input (Section 3.1.1, pg.5 Definition 4; “MinHash function generates multiple hash for the target items”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin and secret-split datastore searching of the system of Frank to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.

As per claim 4, the rejection of claim 3 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein the digest of the one or more characters is based on the minhash function being performed on one or more hash windows of the one or more characters of the search query (Section 3.2, pg.7; “a set of keywords W = {w1, w2, . . . , wp} are extracted from the set of files before they are uploaded. In addition, fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin and secret-split datastore searching of the system of Frank to reduce the time and resource consumption in generating the minhash.

As per claim 5, the rejection of claim 4 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein the comparing the set of search indicator values with one or more sets of database indicator values comprises comparing search indicator values and database indicators values that were digests of the same minhash function (Section 3.3, pg.8, #8; “continue searching for files with high similarity and, when the process completes, send the accessed files to the cloud server S. All the other n-1 servers repeat the same work in parallel. Server S will send the top-t (1 _ t _ k) files to the authorized user”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin and secret-split datastore searching of the system of Frank to identify and retrieve the correlated characters from the database.
  
As per claim 6, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising: receiving a request for the salt value input used with the minhash function from the one or more client devices; and in response to receipt of the request for the salt value input, causing the transmission of the salt value input used with the minhash function to the one or more client devices (Section 3.3, pg.8, #8; “continue searching for files with high similarity and, when the process completes, send the accessed files to the cloud server S. All the other n-1 servers repeat the same work in parallel. Server S will send the top-t (1 _ t _ k) files to the authorized user”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin and secret-split datastore searching of the system of Frank to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.

As per claim 7, the rejection of claim 1 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
further comprising causing the transmission of an overfill message in an instance in which the number of database values selected based on the comparison of the one or more search indicator values with the one or more sets of database indicator values is greater than the number of database values requested (pg.10 #1; “IfˆJ > Jmax, it implies that continuing the search from Si to all the nodes beneath it will only return documents that are no more relevant than the documents in the current U”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate additional node searching of the system of He into transformation of tokenize search of the system of Mulayin and secret-split datastore searching of the system of Frank to retrieve all data that may be assistance to requesting user, thereby enable user to have access to additional relevant data that may be associated with the query.

Claims 8 – 14 are apparatus claim corresponding to methods claims 1 – 7 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 7 respectively above.

Claims 15 - 18 and 19 are system claim corresponding to methods claims 1 – 4 and 6 respectively, and rejected under the same reason set forth in connection with the rejection of claims 1 – 4 and 6 respectively above.

As per claim 20, the rejection of claim 15 is incorporated and further He et al (MinHash-Based Fuzzy Keyword Search of Encrypted Data across Multiple Cloud Servers) discloses,
wherein the set of database value indicators of each server comprises a set of digests of the database values inputted into a distinct minhash function with a different salt value input from the other servers (Section 3.3, pg.8 #7; “user enters s’, t and keywords w10 , w20 ,. . . , ww’ to be retrieved, randomly selects t” 2 Z_p and calculates Y = (gr)t”. For each keyword wi to be searched, the user calculates the fingerprint value of the keyword wi by using the keyword fingerprint generation algorithm MinHash (s’, wi)” and pg.9 Section 3.2; “fingerprint Si of keyword wi is used to construct an index I through the keyword fingerprint generation algorithm based on the MinHash technique”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the minhash function of the system of He into  transformation of tokenize search of  the system of Mulayin and secret-split datastore searching of the system of Frank to avoids need to construct fuzzy keyword set for providing  efficient execution of query over an encrypted data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/11/2022